                 Case 2:18-cv-01736-JCC Document 47 Filed 01/25/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ABDIWALI MUSSE,                                     CASE NO. C18-1736-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    WILLIAM HAYES, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff Abdiwali Musse’s request for the Court
18   to hear an expedited telephonic motion pursuant to Local Civil Rule 7(i) regarding whether to
19   extend the briefing schedule on Defendants’ motion for summary judgment. The parties are
20   DIRECTED to file simultaneous briefs of no more than three pages setting forth their positions
21   by Tuesday, January 26, 2021 at 4:30 p.m. If the Court concludes that a telephonic conference is
22   necessary, the Courtroom Deputy will contact the parties. If not, the Court will decide the issue
23   promptly based on the briefing.
24          //
25          //
26          //


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 1
            Case 2:18-cv-01736-JCC Document 47 Filed 01/25/21 Page 2 of 2




 1        DATED this 25th day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 2
